DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the coupling surfaces spaced apart from each other and defining a region therebetween, the region at least partially filled with a coolant, the coolant substantially surrounding at least one of the first and second optical elements, wherein the coolant that at least partially fills the region is a vapor of a liquid coolant, and wherein the vapor completely fills the region in combination with the rest of claim 2.
It is noted that claim 2 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the coupling surfaces spaced apart from each other and defining a region therebetween, the region at least partially filled with a coolant, the coolant substantially surrounding at least one of the first and second optical elements, wherein the coolant that at least partially fills the region is a liquid, wherein the liquid completely fills the region, and wherein the optical system has a coupling efficiency between the optical elements that is within less than about 5% of a coupling efficiency of a comparative optical system having a same construction except that the region is filled with air in combination with the rest of claim 3.

The prior art, either alone or in combination, does not disclose or render obvious wherein at a pressure of between about 0.5 atm and 1.5 atm, the coolant has a boiling point of between 30-75°C in combination with the rest of claim 5.
It is noted that claim 5 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein at least one of the first and second optical elements is optically coupled to an optical transceiver via one or more optical fibers, the transceiver mounted on a circuit board, the transceiver and the circuit board at least partially immersed in the coolant in combination with the rest of claim 6.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the first optical element comprises a first optical ferrule and the second optical element comprises a second optical ferrule in combination with the rest of claim 9.
It is noted that claim 9 is allowable because the unique combination of each and every specific element stated in the claim. 
The prior art, either alone or in combination, does not disclose or render obvious the first and second optical ferrules optically coupled to each other through respective first and second coupling surfaces facing, and aligned with, each other and defining a region therebetween, the region at least partially filled with at least one of the liquid coolant or a vapor of the liquid coolant, wherein first optical ferrule comprises: an attachment area, the first ends of the one or 
It is noted that claim 11 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the first optical element comprises a first optical fiber, the second optical element comprises a second optical fiber, the coupling surface of the first optical fiber is an end face of the first optical fiber, and the coupling surface of the second optical fiber is an end face of the second optical fiber, and wherein an opposite second end face of the second optical fiber is optically coupled to an optical transceiver, the transceiver mounted on a circuit board, the transceiver and the circuit board at least partially immersed in the coolant in combination with the rest of claim 10.
It is noted that claim 10 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874